31,301-0/
    Jti^jjL/




                k&L*2nA5L


         \


^        !          RECEIVED IN
V              COURT OF CRIMINAL APPEALS
                      APR 06 2015
         1
         :         Abel Acosta, Clerk
         i
         !

                                           •




         i
         i


         <

         !
         ;




         1
         i

         i
                                 0   0

      UIOUB—Q.               Mi                           eaLoi                 kx^o
        QjGpJfcajit
      yia^LcL^^ph-^Cv-Y-
                                                        TWfaMEfflt&l
        il£L                                             MU&MMZ4L
J-pe^JjknkA-
Srh>^ (mhifkn

      rQ /OIL tor rUiso
                    iscoV&tJjL-Qa
                            r-
                                     The svflp/e/neiukl clems rex.o?(^jiAuQ?nj T-he-
  +*.cf~( T/i^ Slate Sent Tt)P l.poTT rt-f (friffTnnl -ff'pflfi*!*' *


-&.      ipy err Tht -rtnmnj.c- <A- Aw t/U Uaiurt of uriMmtkl TK.ppeads pe.ce.°n/p.cl
      CZCL



 TJtasa The. JSlaie         LAzvy.s Co(antyj aa            -£'IG' LO(.f\ « /J^ah fQ°-




                                                                        <j:»31mi£L